1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   IDS PROPERTY CASUALTY INSURANCE                       Case No.: 1:19-CV-00466-DAD-JLT
     COMPANY,
12              Plaintiff,                                 ORDER AFTER NOTICE OF SETTLEMENT
13           v.
14   KAYLAH POWELL, et al.,
15                  Defendants.
16
17           The plaintiff has notified the Court that the action has settled. To allow time to allow a

18   petition for approval of the minor’s compromise to be approved, the Court ORDERS:

19           1.     The defendants SHALL file a petition for approval of the minor’s compromise—

20   whether it is filed in this Court or the state court (See Local Rule 202(b))—no later than

21   September 20, 2019;

22           2.     The stipulation to dismiss the action SHALL be filed no later than November 29,

23   2019;

24   ///

25   ///

26   ///

27   ///

28   ///


                                                       1
1           3.     All pending dates, conferences and hearings are VACATED.

2    The parties are advised that failure to comply with this order may result in the Court imposing

3    sanctions, including the dismissal of the action.

4
5    IT IS SO ORDERED.

6       Dated:    August 14, 2019                         /s/ Jennifer L. Thurston
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
